522 So. 2d 11 (1988)
James Arness JELKS
v.
STATE.
4 Div. 951.
Court of Criminal Appeals of Alabama.
January 26, 1988.
Rehearing Denied March 8, 1988.
Cecil Curtis of Curtis & Curtis, Phenix City, for appellant.
Don Siegelman, Atty. Gen., and J.B. Singleton, Asst. Atty. Gen., for appellee.
BOWEN, Presiding Judge.
This is an appeal from a judgment of the Juvenile Court of Russell County ordering the transfer of sixteen-year-old James Arness Jelks to the Circuit Court for criminal prosecution as an adult for the murder of Jerome Williams.
The transfer order of the juvenile court fails to show that the court considered all of the six specific factors listed in Alabama Code 1975, § 12-15-34(d). This statute "compels consideration of each of the six factors and that the transfer order reflect consideration thereof." Reeves v. State, 419 So. 2d 217, 218 (Ala.1982); Gulledge v. State, 419 So. 2d 219 (Ala.1982); Ex parte Anonymous, 466 So. 2d 81 (Ala.1984).
Before a juvenile court may correct a previously entered improper order of transfer, it must conduct an evidentiary hearing. Ex parte Minor, 502 So. 2d 776 (Ala.1986).
The judgment of the juvenile court is reversed. This cause is remanded with directions that that court conduct an evidentiary hearing and enter a written order *12 pursuant to, and conforming to the requirements of, § 12-15-34.
REVERSED AND REMANDED.
All Judges concur.